DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 21 Dec 2020; and claims benefit of provisional application 62/950,584, filed 19 Dec 2019.

Claims 1, 11, 23, 30-31, 45-46, 48, 51-52, 60, 75, 80, 84, 98-99, 101, 106, 116, and 121 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11, 23, 30-31, 45-46, 48, 51-52, 60, 75, 80, 84, 98-99, 101, 106, 116, and 121 in the reply filed on 30 Jun 2022 is acknowledged.
Applicant's remarks regarding the dependency of the claims is persuasive. Further, upon reconsideration of the distinctness of the claimed invention(s), the search and examination burden, and further consideration of the state of the pertinent art, the restriction requirement is withdrawn. 
All of claims 1, 11, 23, 30-31, 45-46, 48, 51-52, 60, 75, 80, 84, 98-99, 101, 106, 116, and 121 are examined herein.

Applicant’s election of species of method where the reactant A is a pyranose monosaccharide, X1 is 4-CzIPN, and X3 is 1-adamantyl thiol in the reply filed on 30 Jun 2022 is acknowledged.
Upon reconsideration of the prior art and the state of the pertinent art, the election of species requirement is withdrawn. The full scope of claims 1, 11, 23, 30-31, 45-46, 48, 51-52, 60, 75, 80, 84, 98-99, 101, 106, 116, and 121 is examined herein

Claim Objections
Claim 116 is objected to because of the following informalities:  claim 116 recites "the method replaces a hydrogen at the site of epimerization position with a deuterium." (emphasis added) The language of "site of" and "position" appears to mean the same thing in this context, but this language may cause confusion as to that meaning. The language of "site of epimerization" or "epimerization position" would be clearer.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 23, 30-31, 45-46, 48, 51-52, 60, 75, 80, 84, 98-99, 101, 106, 116, and 121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the methods where the hydrogen atom donor is an alkyl thiol, does not reasonably provide enablement for the full scope of all possible methods comprising the recited reaction encompassing all possible hydrogen atom donors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  A method of deoxygenating or epimerizing a pyranose monosaccharide or a pyranose saccharide residue in an oligosaccharide or a glycoside represented by a reaction scheme comprising reagents of a photocatalyst, a hydrogen atom donor, and light. 
The state of the prior art:  De et al. (Catal. Sci. Technol., 2016, 6, p7364-7385, cited in PTO-892) teaches the state of the art regarding catalysis in the valorization of biorenewable substrates. De et al. reviews recent advances in photocatalytic materials for the oxidation of biomass-derived small molecules (such as sugars, alcohols, carboxylic acids) and lignin model compounds. (page 7364, abstract) De et al. teaches photocatalytic transformation has evolved as an alternative technique to derive platform chemicals. In principle, biomass substrates contain a large number of oxygen functionalities, e.g., alcohol groups which can be oxidized using a photocatalytic process to obtain various useful chemicals. These functional groups can serve as sacrificial agents (electron donors) for photocatalytic self-oxidation to produce ketones, aldehydes, and/or carboxylic acids. (page 7367, left column, paragraph 3) De et al. teaches while photochemistry has been applied in organic transformation significantly for the past three decades, its application in biomass conversion has not been explored extensively. (page 7367, right column, paragraph 1) De et al. teaches selective photo-oxidation of biomass-derived sugars provides a wide range of high value chemicals such as succinic, 2,5-furandicarboxylic, 3-hydroxypropionic, gluconic, glucaric and levulinic acid, 3-hydroxybutyrolactone etc. (page 7367, right column, paragraph 2; page 7368, table 1) 
Capaldo et al. (Eur. J. Org. Chem., 2017, 2056-2071, cited in PTO-892) teaches the state of the art regarding Hydrogen Atom Transfer (HAT). Capaldo et al. teaches the adoption of hydrogen atom transfer (HAT) in a photocatalytic approach, in which an excited catalyst is responsible for substrate activation, offers unique opportunities in organic synthesis, enabling the straightforward activation of R–H (R = C, Si, S) bonds in desired reagents. Capaldo et al. teaches the field of technology is a rapidly developing area of research. (page 2056, abstract) Capaldo et al. teaches HAT represents unique opportunities in organic synthesis, allowing the straightforward activation of (aliphatic) R–H bonds, often in a highly selective fashion. Accordingly, it is possible to skip the introduction of a directing moiety into a substrate, and the reactivity can be tuned by suitable choice of reaction conditions (e.g., hydrogen abstractor, solvent, etc.). Recently, photocatalysis has contributed significantly to the development of the field. In these reactions, an excited catalyst is responsible for the activation of the reaction partners (leading to the formation of reactive intermediates) and then reverts back to its original form, ready to start a new cycle. (page 2057, left column, first full paragraph and scheme 1) Capaldo et al. teaches recent trends in direct HAT involve the use of ketones that can work under visible light irradiation conditions and, in parallel, it has been demonstrated that solar light is a viable option for decatungstate photocatalysis. Due to the limited numbers of available alternatives, many efforts have been made to find new photocatalysts operating in this field, as demonstrated by the recent case of the uranyl cation. (page 2069, right column, paragraph 3). Capaldo et al. teaches indirect methodologies have appeared in the literature only recently and the photocatalysts adopted to implement this methodology belong to the family of visible-light absorbing derivatives, and most of the examples are based on the use of Ru or Ir complexes, as well as organic dyes. (page 2069, right column, paragraph 4)
Chong et al. (Journal of Catalysis, 2014, 314, p101–108, cited in PTO-892) teaches a photocatalytic process for direct conversion of glucose to value-added chemicals (arabinose and erythrose) by photodegradation of glucose involving C1–C2 bond cleavage (α-scission) to produce arabinose in the presence of water as solvent on rutile TiO2-based photocatalyst. (page 101, abstract) Chong et al. teaches the proposed reaction routes of photodegradation of glucose involving C1–C2 bond cleavage (α-scission) to produce arabinose, erythrose, and glyceraldehyde in subsequent reactions. (page 106, scheme 2)
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  De et al. teaches while photochemistry has been applied in organic transformation significantly for the past three decades, its application in biomass conversion has not been explored extensively. Capaldo et al. teaches the field of technology of HAT is a rapidly developing area of research, and recently photocatalysis has contributed significantly to the development of the field. Neither De et al. or Capaldo et al. as representative of the state of the prior art teach photocatalytic deoxygenation or epimerization of a pyranose saccharide. Therefore the claimed invention is unpredictable.
The Breadth of the claims:  The scope of the claims is infinite.  Any possible reaction scheme comprising reagents of a photocatalyst, a hydrogen atom donor could potentially be encompassed within the claimed method.
The amount of direction or guidance presented:  The specification speaks generally about hydrogen atom donor/acceptor pairs at paragraph 48 of the specification as published, and the example of the biosynthesis of Neomycin B from Neomycin C including the spatial control over the hydrogen atom donor/acceptor pairs in the enzyme active site. At paragraph 187 of the specification as published guidance is given that the hydrogen atom donor of alkyl thiols are effective in promoting the epimization, and no reaction was observed using thiophenols or thiobenzoic/thioacetic acid derivatives, nor using any other hydrogen atom donor surveyed.
The presence or absence of working examples: The only working examples provided are for hydrogen atom donor that are alkyl thiols at table S1 in paragraph 217 of the specification as published, excepting the sterically hindered triphenylmethyl thiol. 
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as photocatalytic HAT and specifically photocatalytic deoxygenation or epimerization of a pyranose saccharide. See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible photocatalytic HAT reactions or photocatalytic valorization methods beyond those known in the art, (such as oxidation of sugars to ketones or carboxylic acids, or α-scission of glucose to arabinose, erythrose, or glyceraldehyde) one skilled in the art would undertake a novel and extensive research program in a rapidly developing area of research.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of reaction schemes comprising different reagents of a photocatalyst and hydrogen atom donor, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d 1361 at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for all possible hydrogen atom donors beyond the alkyl thiols.
Further, MPEP 2164.08(b) citing Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) provides "The presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. " and "However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative." In this case, consideration of factors including the state of the prior art and the unpredictability of the art supports a conclusion that it would have required undue experimentation to identify what embodiments of the claimed method comprising different hydrogen atom donors other than alkyl thiols would be operative. In contrast, within the class of alkyl thiols the specification clearly identifies the inoperative embodiment of triphenylmethyl thiol that a skilled person would determine to be particularly sterically hindered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 98-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 98 recites the "method of claim 11 wherein the method further comprises a Lewis acid." Claim 99 recites the Lewis acid is an alkyl borate. These recitations render claims indefinite because it is unclear if the Lewis acid is required to react with the reactant A in the reaction scheme recited in claim 11 similar to the reaction scheme recited in claim 1, or if the Lewis acid is involved in a further reaction step with the product A', or even if the Lewis acid is not involved in a further reaction, because no specific relationship between the recited method and the Lewis acid is required by the claim language. For purpose of examination, claims 98-99 will be interpreted as requiring the Lewis acid to react with the reactant A in the reaction scheme recited in claim 11, based on similarities to the reaction scheme recited in claim 1. In contrast, the meaning of the claim language of the method further comprising a base (claim 75) or deuterated solvent and that the method replaces a hydrogen at the site of epimerization with a deuterium (claim 116) is reasonably understood as reaction conditions by one of ordinary skill in the pertinent art.

Conclusion
No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623